DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/26/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-16, 24-26, and 29-38are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2002-332049 to Onuma and Japanese Document No. 6-179454 to Hirata.
Regarding claim 1, Onuma discloses the claimed invention, especially walls and side wall sections welded to one another to form seams (7) that extend from the bag opening edge to the plastic film bag bottom.  However, Onuma does not disclose the seams being hollow.  Hirata teaches that it is known in the art to bond walls and side wall sections to one another to form hollow seams (20; paragraphs [0019]-[0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to weld the walls and side wall sections to one another to form hollow seams on the Onuma bag, as in Hirata, in order to increase the strength of the shape retention of the bag.
Regarding claim 5, Onuma discloses the first side fold welded seam (5) is present between the first side wall section (6) and the second side wall section (6) of the first plastic film side wall, and the second side fold welded seam (5) is present between the first side wall section (6) and the second side wall section (6) of the second plastic film side wall.
Regarding claim 6, Onuma discloses that in the transition from the plastic film front wall (1) to the first side wall section (6) of the first plastic film side wall a fold is present (paragraphs [0010] and [0023]).
Regarding claim 8, Onuma discloses the bag is provided by folding back inside the edge on the opening side of the bag to provide a bag for carrying, and a string is passed through the inside of the reinforcing portion (paragraph [0026]), which meets the recitation “the plastic film front wall has a single-layer or multi-layer film strip on the inside and/or outside of the plastic film front wall in a region of the bag opening edge.”
Regarding claim 9, Onuma discloses the bag is provided by folding back inside the edge on the opening side of the bag to provide a bag for carrying, and a string is passed through the inside of the reinforcing portion (paragraph [0026]), which meets the recitation “wherein the single- or multi-layer film strip is formed in one piece with the plastic film front wall, the plastic film rear wall, the first plastic film side wall, or the second plastic film side wall.”
Regarding claim 36, Onuma discloses the bag is provided by folding back inside the edge on the opening side of the bag to provide a bag for carrying, and a string is passed through the inside of the reinforcing portion (paragraph [0026]), which meets the recitation “the single-layer or multi-layer film strip is on the inside in the region of the bag opening edge.”
Regarding claim 37, Onuma discloses the bag is provided by folding back inside the edge on the opening side of the bag to provide a bag for carrying, and a string is passed through the inside of the reinforcing portion (paragraph [0026]), which meets the recitation “wherein the single-layer or multi-layer film strip is a component of the plastic film front wall, the plastic film rear wall, the first plastic film side wall, and/or the second plastic film side wall.”
Regarding claim 10, Onuma discloses the bag is provided by folding back inside the edge on the opening side of the bag to provide a bag for carrying (paragraph [0026]), which meets the recitation the plastic film bottom bag does not have any further welded seam extending from or at a distance from the bag opening edge in the direction of the bag end or up to the bag end.
Regarding claim 11, Onuma discloses the plastic film front wall and/or plastic film rear wall have/has a single- or multi-layer film material, and/or film material of the plastic film front wall and/or plastic film rear wall comprises or consists of polyolefins (paragraph [0017]).
Regarding claim 38, Onuma discloses the claimed invention, except for the film material of the plastic film front wall and plastic film rear wall comprising or consisting of HD polyethylene.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use HD polyethylene film material for the plastic film front wall and plastic film rear wall, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 12, Onuma discloses plastic film bottom bag is formed substantially in one piece (paragraph [0011]); and/or the plastic film front wall, the plastic film bag bottom, and the plastic film rear wall are present in a contiguous manner (Fig. 1(a)), and/or the plastic film front wall, the first side wall section of the first plastic film side wall, and the first side wall section of the second plastic film side wall are present in a contiguous manner (Fig. 1(d)), and/or the plastic film rear wall, the second side wall section of the first plastic film side wall, and the second side wall section of the second plastic film side wall are present in a contiguous manner (Fig. 1(d)).
Regarding claim 13, Onuma discloses a fold or crease is present in a transition from the plastic film front wall to the plastic film bag bottom (paragraph [0011]), and/or in a transition from the plastic film front wall to the plastic film bag bottom, the plastic film front wall and the plastic film bag bottom are welded or are adhesively bonded to one another (Fig. 1(a)), and/or a fold or crease is present in a transition from the plastic film rear wall to the plastic film bag bottom (paragraph [0011]), and/or in a transition from the plastic film rear wall to the plastic film bag bottom, the plastic film rear wall and the plastic film bag bottom are welded or are adhesively bonded to one another (Fig. 1(a)).
Regarding claim 14, Onuma discloses a fold or crease is present in a transition from the first plastic film side wall to the plastic film bag bottom (Figs. 1(d) and 3(b)), and/or in a transition from the first plastic film side wall to the plastic film bag bottom, the first plastic film side wall and the plastic film bag bottom are welded or are adhesively bonded to one another (bottom seal 4), and/or a fold or crease is present in a transition from the second plastic film side wall to the plastic film bag bottom (Figs. 1(d) and 3(b)), and/or in a transition from the second plastic film side wall to the plastic film bag bottom, the second plastic film side wall and the plastic film bag bottom are welded or are adhesively bonded to one another (bottom seal 4).
Regarding claim 15, Onuma discloses the plastic film bag bottom (3) has a central fold or crease which extends at a distance from or from the first side edge in the direction of or up to the opposite second side edge (Figs. 1(a)-1(e)).
Regarding claim 16, Onuma discloses the width of the plastic film front wall (1) and/or the width of the plastic film rear wall (2) is greater than the sum formed from the width of the first side wall section (6) of the first plastic film side wall and the first side wall section (6) of the second plastic film side wall and/or the sum formed from the width of the second side wall section (6) of the first plastic film side wall and the second side wall section(6) of the second plastic film side wall (Figs. 1(c) and 3(c)).
Regarding claim 24, Onuma discloses the bag is provided by folding back inside the edge on the opening side of the bag to provide a bag for carrying (paragraph [0026]), which meets the recitation “at least one first carrying element on the plastic film front wall and/or at least one second carrying element on the plastic film rear wall.”
Regarding claim 25, Onuma discloses the carrying element constitutes a holding loop or a handle (paragraph [0026]).
Regarding claim 26, Onuma discloses the bag is provided by folding back inside the edge on the opening side of the bag to provide a bag for carrying (paragraph [0026]), which meets the recitation “the first carrying element is attached or is present in the region of the single- or multi-layer film strip of the plastic film front wall; and/or the second carrying element is attached or is present in the region of the single- or multi-layer film strip of the plastic film rear wall.”
Regarding claim 29, Onuma meets the bag structure of claim 1, as discussed above, thus meeting the structure implied by the recitation “[a] blank for a plastic film bottom bag according to Claim 1, having a substantially rectangular or square basic shape and made of a single-layer or multi-layer plastic film, comprising: a plastic film front wall section, a substantially rectangular or square plastic film bag bottom section adjoining the plastic film front wall section along a first bottom side edge, and containing third and fourth bottom side edges which are opposite each other, and a plastic film rear wall section which adjoins said plastic film bag bottom section, opposite the plastic film front wall section, along a second bottom side edge wherein the plastic film front wall section has a substantially rectangular extension section in each case on side edge contours which are opposite each other, wherein the plastic film rear wall section has a substantially rectangular extension section in each case on side edge contours which are opposite each other, wherein a welded joint is present along the side edge contours, which are opposite each other, of the plastic film front wall section, and wherein a welded joint is present along the side edge contours, which are opposite each other, of the plastic film rear wall section.”
Regarding claim 30, Onuma meets the bag structure of claim 1, as discussed above, thus meeting the structure implied by the recitation “[t]he blank according to Claim 29, wherein a welded joint is present along the third and fourth bottom side edges, respectively.”
Regarding claim 42, Onuma discloses the bag comprising casing seams (7), as discussed above, which meets the structure implied by the recitation “the blank according to Claim 29, wherein the welded joints form a seam or casing seam.”
Regarding claim 31, Onuma discloses a bag for carrying (paragraph [0026]), which meets the structure implied by the functional recitation “[u]se of a plastic film bottom bag according to Claim 1 as a reusable bag or reusable handbag.”
Regarding claim 32, Onuma discloses the plastic film front wall (1) and the first side wall section (6) of the first plastic film side wall are welded to one another along and in a region of a fold or crease so as to form a seam or casing seam (7), the plastic film front wall (1) and the first side wall section (6) of the second plastic film side wall are welded to one another along and in a region of a fold or crease so as to form a seam or casing seam (7), the plastic film rear wall (2) and the second side wall section (6) of the first plastic film side wall are welded to one another along and in a region of a fold or crease so as to form a seam or casing seam (7), and the plastic film rear wall (2) and the second side wall section (6) of the second plastic film side wall are welded to one another along and in a region of a fold or crease so as to form a seam or casing seam (7).
Regarding claim 33, Onuma discloses the first side fold is in sections (6) or completely in the form of an outwardly facing side fold welded joint (5), and wherein the second side fold is in sections (6) or completely in the form of an outwardly facing side fold welded joint (5).
Regarding claim 34, Onuma discloses the first plastic film side wall is provided with the first side fold welded seam (5) and wherein the second plastic film side wall is provided with the second side fold welded seam (5).
Regarding claim 35, Onuma discloses the claimed invention, especially setting the first and second side fold welded seams to a minimum width where the seal strength can be secured (paragraph [0013]).  However, Onuma does not disclose the first and second side fold welded seams having an average width in a range from 1.0 to 4.0 mm.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the first and second side fold welded seams with an average width in a range from 1.0 to 4.0 mm in the Onuma bag, since such a modification would have involved a mere change in the size of a component; in this case the component being the first and second side fold welded seams.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2002-332049 to Onuma and Japanese Document No. 6-179454 to Hirata as applied to claim 1 above, and further in view of U.S. Patent No. 4,526,565 to Hummel et al.
Regarding claim 17, Onuma discloses the claimed invention, except for the plastic film bag bottom having an embossing welding pattern.  Hummel et al. teaches that it is known in the art to provide a bottom with an embossed welding pattern in an analogous plastic film bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention provide the plastic film bag bottom of Onuma with an embossing welding pattern, as in Hummel et al., in order to improve the strength and stiffness of the bottom.
Regarding claim 18, Hummel et al. discloses the embossed welding pattern.  Therefore, providing the plastic film bag bottom of Onuma with an embossing welding pattern, as in Hummel et al. and discussed above, meets the recitation “wherein the embossing welding pattern comprises or constitutes a honeycomb structure, a line structure, or an annular structure.”

Claims 19-23, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2002-332049 to Onuma and Japanese Document No. 6-179454 to Hirata as applied to claim 1 above, and further in view of U.S. Patent No. 4,848,930 to Williams et al.
Regarding claim 19, Onuma discloses the claimed invention, except for a first welded or adhesive joint that extends from a first mouth point in which a first bottom crease leads into the first side edge of the plastic film front wall and the first side fold welded seam which ends at a distance from the plastic film bag bottom, and a second welded or adhesive joint that extends from a second mouth point in which a second bottom crease leads into the first side edge of the plastic film rear wall and the first side fold welded seam which ends at a distance from the plastic film bag bottom, and/or a third welded or adhesive joint that extends from a third mouth point in which the first bottom crease leads into the second side edge of the plastic film front wall and the second side fold welded seam which ends at a distance from the plastic film bag bottom, and a fourth welded or adhesive joint that extends from a fourth mouth point in which the second bottom crease leads into the second side edge of the plastic film rear wall and the second side fold welded seam which ends at a distance from the plastic film bag bottom.  Williams et al. teaches that it is known in the art to provide a first welded joint (22) that extends from a first mouth point (Fig. 3), in which a first bottom crease leads into the first side edge of the plastic film front wall and the first side fold welded seam (18) which ends at a distance from an analogous plastic film bag bottom (Fig. 3), and that a second welded joint (22) that extends from a second mouth point (Fig. 3), in which a second bottom crease leads into the first side edge of the plastic film rear wall and the first side fold welded seam (18) which ends at a distance from the plastic film bag bottom (Fig. 3), and a third welded joint (22) that extends from a third mouth point, in which the first bottom crease leads into the second side edge of the plastic film front wall, and the second side fold welded seam (20) which ends at a distance from the plastic film bag bottom, and that a fourth welded joint (22) that extends from a fourth mouth point, in which the second bottom crease leads into the second side edge of the plastic film rear wall, and the second side fold welded seam (20) which ends at a distance from the plastic film bag bottom.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a first welded or adhesive joint that extends from a first mouth point in which a first bottom crease leads into the first side edge of the plastic film front wall and the first side fold welded seam which ends at a distance from the Onuma plastic film bag bottom, and a second welded or adhesive joint that extends from a second mouth point in which a second bottom crease leads into the first side edge of the plastic film rear wall and the first side fold welded seam which ends at a distance from the plastic film bag bottom, and/or a third welded or adhesive joint that extends from a third mouth point in which the first bottom crease leads into the second side edge of the plastic film front wall and the second side fold welded seam which ends at a distance from the plastic film bag bottom, and a fourth welded or adhesive joint that extends from a fourth mouth point in which the second bottom crease leads into the second side edge of the plastic film rear wall and the second side fold welded seam which ends at a distance from the Onuma plastic film bag bottom, as in Williams et al., in order to enable the front and rear walls of the bag to spread apart.
Regarding claim 20, providing the first, second, third and fourth welded joints in the Onuma bag, as in Williams et al. and discussed above, meets the recitation “the first side fold welded seam, the first welded or adhesive joint, and the second welded or adhesive joint have a common mouth region, and/or the second side fold welded seam, the third welded or adhesive joint, and the fourth welded or adhesive joint have a common mouth region.”
Regarding claim 21, providing the first, second, third and fourth welded joints in the Onuma bag, as in Williams et al. and discussed above, meets the recitation “the first side fold welded seam and the second side fold welded seam extend up to the bag end, a first welded or adhesive joint extends from a first mouth point in which a first bottom crease leads into the first side edge of the plastic film front wall and the first side fold welded seam at a distance from the plastic film bag bottom, and a second welded or adhesive joint extends from a second mouth point in which a second bottom crease leads into the first side edge of the plastic film rear wall and the first side fold welded seam at a distance from the plastic film bag bottom, and/or a third welded or adhesive joint extends from a third mouth point in which the first bottom crease leads into the second side edge of the plastic film front wall and the second side fold welded joint seam at a distance from the plastic film bag bottom, and a fourth welded or adhesive joint extends from a fourth mouth point in which the second bottom crease leads into the second side edge of the plastic film rear wall and the second side fold welded seam at a distance from the plastic film bag bottom.”
Regarding claim 22, providing the first, second, third and fourth welded joints in the Onuma bag, as in Williams et al. and discussed above, meets the recitation “the first side fold welded seam, the first welded or adhesive joint, and the second welded or adhesive joint have a common first mouth region, and/or the second side fold welded seam, the third welded or adhesive joint, and the fourth welded or adhesive joint have a common second mouth region.”
Regarding claim 23, Onuma discloses two triangular plastic film sections (9) are adjacent in an area which spans between the first mouth point, in which the first bottom crease leads into the first side edge of the plastic film front wall, and the second mouth point, in which the second bottom crease leads into the first side edge of the plastic film rear wall, and the first mouth region (Fig. 1(d)), and two triangular plastic film sections (9) are adjacent in an area which spans between the third mouth point, in which the first bottom crease leads into the second side edge of the plastic film front wall, and the fourth mouth point, in which the second bottom crease leads into the second side edge of the plastic film rear wall, and the second mouth region (Fig. 1(d)).
Regarding claim 39, Onuma discloses the first and second side fold welded seams (5) are not adhesively bonded or welded to the plastic film bag bottom.

Claims 27, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2002-332049 to Onuma and Japanese Document No. 6-179454 to Hirata as applied to claim 1 above, and further in view of Japanese Document No. 3-29753 to Nagaoka.
Regarding claim 27, Onuma discloses the claimed invention, except for an inlay bottom.  Nagaoka teaches that it is known in the art provide an inlay bottom (cardboard bottom plate 6) in an analogous plastic film bottom bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an inlay bottom in the Onuma bag, as in Nagaoka, in order to provide support when transporting items placed within the bag.
Regarding claim 41, providing an inlay bottom in the Onuma bag, as in Nagaoka and discussed above, meets the recitation “herein the inlay bottom is more rigid than the plastic film bag bottom.”
Regarding claim 40, Onuma discloses the claimed invention, especially a carrying element in an opening edge seam (paragraph [0026]).  However, Onuma does not disclose a first carrying element attached or present in the opening edge seam of the plastic film front wall, and a second carrying element attached or present in the opening edge seam of the plastic film rear wall.  Nagaoka teaches that it is known in the art to attach a first carrying element (C) in an opening edge seam of a plastic film front wall, and attach a second carrying element (C) in the opening edge seam of a plastic film rear wall in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach a first carrying element in the opening edge seam of the plastic film front wall, and attach a second carrying element in the opening edge seam of the plastic film rear wall in the Onuma bag, as in Nagaoka, in order to facilitate carrying the bag.

Claims 1, 5, 6, 10-16, 24, 25, 28, 31, 33, 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2011/0019943 to Piraneo and Japanese Document No. 6-179454 to Hirata.
Regarding claim 1, Piraneo discloses the claimed invention, especially a first side fold is an outwardly facing side fold welded seam (48), and a second side fold is an outwardly facing side fold welded seam (48).  However, Piraneo does not disclose the plastic film walls and the side wall sections of the plastic film side walls being welded one another so as to form hollow seams.  Hirata teaches that it is known in the art to bond walls and side wall sections to one another to form hollow seams (20; paragraphs [0019]-[0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to weld the walls and side wall sections to one another to form hollow seams on the Piraneo bag, as in Hirata, in order to increase the strength of the shape retention of the bag.
Regarding claim 5, Piraneo discloses the first side fold welded seam (48) which is present between the first and second side wall sections constitutes an outwardly facing side folded welded seam (Fig. 3) and the second side fold welded seam (48) which is present between the first and second side wall sections constitutes an outwardly facing side folded welded seam (Fig. 3).
Regarding claim 6, Piraneo discloses in the transition from the plastic film front wall (56) to the first side wall section (70) of the first plastic film side wall a fold is present (Figs. 6-8); in the transition from the plastic film front wall (56) to the first side wall section (72) of the second plastic film side wall a fold is present (Figs. 6-8); in the transition from the plastic film rear wall (58) to the second side wall section (70) of the first plastic film side wall a fold is present (Figs. 6-8); and in the transition from the plastic film rear wall (58) to the second side wall section (72) of the second plastic film side wall a fold is present (Figs. 6-8).
Regarding claim 10, Piraneo discloses no further welded seam extends from or at a distance from the bag opening edge in the direction of the bag end or up to the bag end in the respective transitions of the plastic film front wall, the plastic film rear wall, the first plastic film side wall, and the second plastic film side wall (Figs. 6-8).
Regarding claims 11, Piraneo discloses the plastic film front and rear walls have a single layer film layer and the film material of the plastic film front wall and/or plastic film rear wall comprises or consists of a polyolefin (paragraph [0046]).
Regarding claim 12, Piraneo discloses the plastic film bag is formed in one piece.
Regarding claim 13, Piraneo discloses a fold or crease is present in a transition from the plastic film front wall to the plastic film bag bottom (Figs. 6-8).
Regarding claim 14, Piraneo discloses a fold or crease is present in a transition from the first plastic film side wall to the plastic film bag bottom (Figs. 6-8).
Regarding claim 15, Piraneo discloses the plastic film bag bottom has a central fold or crease (22), which extends at a distance from the first side edge in the direction of and up the opposite side edge (Figs. 6-7).
Regarding claim 16, Piraneo discloses the width of each of the plastic film front and rear walls are greater than the sum formed from the width of first and second side wall sections of the first plastic film side wall and the sum formed from the width of first and second side wall sections of the second plastic film side wall (Figs. 6-8).
Regarding claim 24, Piraneo discloses one first carrying element on the plastic film front wall and one second carrying element on the plastic film rear wall (paragraph [0046]).
Regarding claim 25, Piraneo discloses the first and second carrying elements constitutes a grip hole, a holding loop, or a handle (paragraph [0046]). 
Regarding claim 28, Piraneo discloses the bag is made from a blank (Figs. 6-8) made of a single-layer or multi-layer plastic film having a plastic film front wall section, a substantially rectangular plastic film bag bottom section adjoining the plastic film front wall section along a first bottom side edge, and a plastic film rear wall section adjoining the plastic film bag bottom section, opposite the plastic film front wall section, along a second bottom side edge, wherein triangular section respectively adjoin opposite third and fourth bottom side edges  of the plastic film bag bottom section which are not connected to the plastic film front wall section and the plastic film rear wall section, wherein the plastic film front wall section has, on side edge contours which are opposite each other, an extension section  (70, 72) in each case, with an inclined bottom-side edge, which forms an obtuse angle with the first bottom side edge when the blank is arranged in a plane, wherein the distance between the opposite side edge contours of the plastic film front wall section substantially corresponds to the distance between the third and fourth bottom side edges and wherein the plastic film rear wall section has, on lateral side edge contours which are opposite each other, an extension section (70, 72) in each case, with an inclined bottom-side edge, which forms an obtuse angle with the second bottom side edge when the blank  is arranged in a plane, wherein the distance between the opposite side edge contours of the plastic film rear wall section substantially corresponds to the distance between the third and fourth bottom side edges.
Regarding claim 31, Piraneo meets the claimed structure, as discussed above, which meets the structure implied by the functional recitation “reusable bag or reusable handbag.”
Regarding claim 33, Piraneo discloses the first side fold is in the form of an outwardly facing side fold welded joint (48; Figs. 3 and 5), and wherein the second side fold is in in the form of an outwardly facing side fold welded joint (48; Figs. 3 and 5).
Regarding claim 34, Piraneo discloses the first plastic film side wall is provided with the first side fold welded seam (48) and wherein the second plastic film side wall is provided with the second side fold welded seam (48).
Regarding claim 38, Piraneo discloses the film material of the plastic film front and rear walls comprise or consist of HD polyethylene (paragraph [0046]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 6, and 8-42 have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734